Citation Nr: 1642143	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  15-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on need of regular aid and attendance.

2.  Entitlement to special monthly compensation at the housebound rate prior to February 23, 2016.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to special monthly compensation both at the housebound rate and based on the need of regular aid and attendance.

This matter was previously before the Board in December 2015, when it was remanded for further development.

Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to special monthly compensation at the housebound rate, effective February 23, 2016.  As the Veteran's special monthly compensation claim predates this effective date, the issue of entitlement to special monthly compensation at the housebound rate prior to February 23, 2016 remains on appeal.

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its December 2015 remand, the Board referred the issue of entitlement to service connection for a right hip disability to the AOJ for initial adjudication based on a September 2013 informal claim, included in the Veteran's notice of disagreement.  The Board also indicated this right hip service connection claim was relevant to the issues of entitlement to special monthly compensation.  In the remand directives, the Board directed the AOJ to obtain all treatment records related to the claimed right hip disability.

Pursuant to the Board's remand directives, the AOJ scheduled the Veteran for examinations to obtain an opinion regarding his claims for special monthly compensation.  Although he has not yet been granted entitlement to service connection for a right hip disability, the AOJ scheduled a right hip examination in the context of the Veteran's special monthly compensation claim.  In a March 2016 examination report regarding the right hip, a VA examiner indicated "[the Veteran] would benefit by regular aid and attendance."

The service connection claim for a right hip disability remains pending with the AOJ.  The Veteran's electronic claims file includes an October 2016 examination request to obtain a nexus opinion regarding the claimed right hip disability.  In light of the statement included in the March 2016 right hip examination report, the Board finds the pending right hip service connection claim is inextricably intertwined with the special monthly compensation issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "intimately connected," the interest of judicial economy requires that the claims be adjudicated together).  In other words, the special monthly compensation issues cannot be finally adjudicated until the issue of service connection for a right hip disability is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the service connection claim for a right hip disability that was previously referred in the Board's December 2015 remand.  The Veteran must perfect an appeal of this issue in the event the claim is denied prior to certification to the Board.

2.  After the right hip service connection claim has been adjudicated in the first instance, readjudicate the issues of entitlement to special monthly compensation based on need of regular aid and attendance and special monthly compensation at the housebound rate prior to February 23, 2016, if necessary.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

